Case: 18-14225    Date Filed: 09/20/2019   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-14225
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:17-cr-00215-CEM-DCI-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

DAVID HARDMAN,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (September 20, 2019)

Before MARTIN, NEWSOM, and GRANT, Circuit Judges.

PER CURIAM:
              Case: 18-14225     Date Filed: 09/20/2019    Page: 2 of 2


      Aliza Hochman Bloom, an Assistant Federal Defender and appointed

counsel for David Bruce Hardman in this direct criminal appeal, has moved to

withdraw from further representation of the appellant and filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967). In response, Hardman moved for leave

to dismiss his counsel and proceed pro se on appeal. Our independent review of

the entire record reveals that counsel’s assessment of the relative merit of the

appeal is correct. Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED, Hardman’s

convictions and sentences are AFFIRMED, and Hardman’s motion is DENIED

AS MOOT.




                                          2